17 So. 3d 343 (2009)
Robert DOWELL, Appellant,
v.
STATE of Florida, Appellee.
No. 5D09-1284.
District Court of Appeal of Florida, Fifth District.
September 11, 2009.
Robert L. Dowell, Okeechobee, pro se.
Bill McCollum, Attorney General, Tallahassee, and Anthony J. Golden, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
We find no error in the trial court's summary denial of Robert Dowell's motion to correct illegal sentence, filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Dowell's motion challenged his consecutive sentences as illegal, alleging a *344 double jeopardy violation based upon the facts related to his underlying convictions. Because Dowell's motion did not "allege with particularity both the non-hearsay record documents that show an error on the face of the record, and `how and where' the record demonstrates [that] the consecutive sentences" violate double jeopardy, Theophile v. State, 967 So. 2d 948, 949 (Fla. 1st DCA 2007), Dowell's motion was facially insufficient. Id.
AFFIRMED.
PALMER, ORFINGER and LAWSON, JJ., concur.